POPOVICH, Judge,
dissenting.
I respectfully dissent from the opinion of the majority which concluded that appellant failed to plead and prove facts sufficient to *27raise a cognizable claim for relief under the Post Conviction Relief Act, 42 Pa.C.S.A. § 9541, et seq. To the contrary, I am convinced not only that appellant has raised a cognizable PCRA claim, but also that his claim is meritorious. Accordingly, I would reverse the decision of the court below, vacate appellant’s sentence and remand for re-sentencing in accordance with the provisions of this dissenting opinion.
I certainly agree with the majority that the PCRA limits the types of claims which are eligible for relief. 42 Pa.C.S.A. § 9543; see also, Commonwealth v. Grier, 410 Pa.Super. 284, 286-287, 599 A.2d 993, 994 (1991). Presently, the majority analyzes appellant’s claim strictly under 42 Pa.C.S.A. § 9543(a)(2)(h), which permits relief when a conviction resulted from, “Ineffective assistance of counsel which, in circumstances of the particular ease, so undermine the truth-determining process that no reliable adjudication of guilt 'or innocence could have taken place.” Herein, appellant contends that his guilty plea was not knowing and voluntary because his counsel was ineffective for failing to inform him that his sentence could not run concurrently with any “back-time”1 from prior sentences, and because the court and the Commonwealth failed to comply with the terms of a plea bargain. Thus, I would find that appellant has raised a cognizable claim pursuant to 42 Pa.C.S.A. § 954(a)(2)(iii) which provides relief from a conviction or sentence which resulted from, “A plea of guilty unlawfully induced where the circumstances make it likely that the inducement caused an individual to plead guilty.”
My conclusion concerning appellant’s eligibility for relief under the PCRA is supported by the recent case of Commonwealth v. Shekerko, 432 Pa.Super. 610, 639 A.2d 810 (1994), wherein we reviewed the merits of a claim which was similar to appellant’s pursuant to 42 Pa.C.S.A. § 9543(a)(2)(h). Therein, we stated:
Because Shekerko entered a guilty plea, the truth-determining process is not implicated. Thus, we confine our review to Shekerko’s claim under section 9543(a)(2)(iii), concerning the lawfulness of his guilty plea.
In Shekerko, supra, we found that the petitioner raised a cognizable PCRA claim when he alleged that prior counsel was ineffective for misleading him about the possible maximum range of his sentence. Shekerko, 639 A.2d at 813, 814. Similarly, I would find that appellant is eligible for PCRA relief since he alleged that his plea was not knowing and voluntary because of counsel’s ineffective stewardship, i.e., failing to advise appellant that he must serve his “back-time” before he could begin to serve his present sentence. Moreover, to the extent that appellant’s PCRA petition directly attacks the validity of his guilty plea by alleging that the Commonwealth and the lower court failed to comply with a plea bargain, appellant’s case is clearly within the ambit of 42 Pa.C.S.A. § 9543(a)(2)(iii), and is remarkably similar to the case of Commonwealth v. Zuber, 466 Pa. 453, 353 A.2d 441 (1976) (post-conviction petition for relief raises cognizable claim where defendant contends his guilty plea was involuntary because of breached plea agreement).
The majority cites Grier, 599 A.2d at 994-995, and Commonwealth v. Wolfe, 398 Pa.Super. 94, 580 A.2d 857 (1990), for the proposition that appellant has not raised a cognizable claim because he merely raised issues regarding his sentencing. However, those cases are inapposite to the present facts. Certainly, appellant seeks a sentence which complies with the alleged plea bargain. However, appellant’s claim does not implicate the discretionary aspects of his sentence from which no PCRA claim would arise, Grier, supra, and Wolfe, supra, but, rather, appellant’s claim questions the voluntariness of his guilty plea because he did not receive the sentence which he was promised. In this regal’d, appellant’s claim is on-all-fours with the claim raised in Zuber, supra, wherein our Supreme Court ruled upon the merits of the post conviction petition.
Having determined that appellant has raised a cognizable PCRA claim, we must *28determine whether appellant’s guilty plea was unlawfully induced under circumstances which made it likely that the inducement caused appellant to plead guilty. 42 Pa. C.S.A. § 9543(a)(2)(iii). Appellant complains that he had entered into a plea bargain with the Commonwealth to the effect that, in exchange for his plea, he would be sentenced to a minimum of three and one-half years in a state correctional institution, he would not be transferred to a state prison for thirty days, no fine would be imposed, one charge would be nol prossed, and the effective date of his sentence ivould be September 21, 1990, the day he ivas initially incarcerated on the charges sub judice. The record reflects that appellant correctly summarizes his plea agreement, and the lower court stated:
Mr. Moore, you have heal’d Mr. Hayden [the district attorney] indicate the terms and conditions of your plea, that in exchange for your guilty plea to a violation of the Controlled Substance Act you would receive a negotiated minimum sentence of three and a half years in a State Correctional Institution with credit for time served of your arrest and the Commonwealth would also be waiving the fine. And that would be the extent of the agreement, Mr. Moore.
N.T., 10/25/91, pp. 4-5.
In fact, the lower court accepted appellant’s guilty plea and immediately thereafter imposed a sentence consistent with the plea agreement. N.T., 10/25/91, pp. 23-24. Eventually, however, appellant was informed by the Pennsylvania Board of Probation and Parole that he had to serve his “back-time” for violating parole before he could begin to serve his sentence of the current convictions. Appellant contends he was never informed that he could not begin serving his present sentence until after serving his “back-time”, and he pleaded guilty under the mistaken belief that his sentence would begin on September 21, 1991, rather than September 9, 1992, that date on which he completed serving the balance of his prior sentence.
I discern no significant difference between the present case and Zuber, swpra. Therein, Zuber alleged that his plea was involuntarily induced by the Commonwealth’s promise to request the State Board of Parole to permit the his present sentence to run concurrently with appellant’s “back-time”. The court reiterated the terms of Zuber’s plea in open court and imposed sentence. However, pursuant to 61 Pa.S.A. § 331.21a, Zuber was required .to serve the remainder of his prior sentence before his new sentence could commence. Accordingly, our Supreme Court held that Zuber’s plea was unlawfully induced by a promise which neither the Commonwealth nor the court could keep. Our high court then remanded the case for resen-tencing in a manner which would give effect to the plea agreement. Zuber, 353 A.2d at 446.
Similarly, appellant contends that he believed he would begin to serve his present sentence from the initial date of his incarceration. The Commonwealth agreed to this part of the bargain, and the court sentenced appellant accordingly. Nowhere in the record did appellant’s counsel, the Commonwealth or the court inform appellant that it was legally impossible to serve the sentences concurrently.2 Consequently, I am convinced that appellant’s plea was involuntarily induced, and I would remand for resentenc-ing.

. "Back-time” is the common term for the balance of a parole violator’s sentence as originally imposed which must be served prior to the commencement of a newly imposed sentence on unrelated charges. 61 Pa.S.A. § 331.21a.


. I note that appellant was informed at the time of his plea that his present conviction would result in a violation of his parole. N.T., 10/25/91, pp. 7, 24. However, he was never told how his parole violation would affect his current sentence.